Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/7/22 has been entered and made of record. Claims 1, 9, 13, and 31 are amended. Claims 7-8, 11, and 20 are canceled. New claim 32 has been added. Claims 1-6, 9-10, 12-19 and 31-32 are pending. 

Response to Arguments
Applicant’s arguments with respect to the rejections of independent claim 1 and 13 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12-19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Barnehama et al. (US 2017 /0270362) in view of Au et al. (US 2013/0282609) and Lang (US 2020/0138518).
	As to Claim 1, Barnehama teaches a system comprising:
an article of personal protective equipment (PPE) configured to present an
augmented reality (AR) display to a user (Barnehama discloses “a site management system 100 suitable for operating an augmented reality (AR) application with a display device 101 (e.g., a HMD device or other mobile computing device)” in [0023]; see also [0025, 0037]); and
at least one computing device comprising a memory and one or more processors coupled to the memory, wherein the memory comprises instructions that, when executed by the one or more processors, cause the at least one computing device to (Barnehama, [0045, 0092]):
identify a field of view of the user at a worksite, wherein the field of view includes a different user at the worksite (Barnehama discloses “to determine the location of the user 102 having the display device 101, distance of the user 102 to the tracking sensors 112 in the physical environment 114 (e.g., sensors 112 placed in corners of a venue or a room), the orientation of the display device 101 to track what the user 102 is looking at ( e.g., direction at which the display device 101 is pointed, display device 101 pointed towards a player on a tennis court, display device 101 pointed at a person in a room)” in [0031]. Barnehama doesn’t limit the number of people within the field of view of the HMD user).
Barnehama doesn’t explicitly teach identifying PPE compliance. The combination of Au further teaches following limitations:
determine information related to the field of view of the user, wherein the information related to the field of view identifies whether the different user is in compliance with one more rules defining PPE that is required at the worksite
(Barnehama discloses “the objects 116, 118 in the image are tracked and recognized locally in the display device 101 using a local context recognition dataset” in [0028]. Au further teaches an image recognition for PPE compliance enforcement in work areas in Abstract; “The image recognition processing tool, when executed by the processor, configures the processor to determine a location of a person within a work area based on a signal from a location device, direct one or more image capture devices to the location of the person, receive one or more images from the one or more image capture devices, detect one or more items of personal protective equipment within the one or more images, detect the positioning of the one or more items of personal protective equipment on a person within the one or more images when the one or more items of personal protective equipment are detected, and verify compliance with one or more personal protective equipment standards based on the positioning of the one or more items of personal protective equipment” in [0008], see also [0019, 0021, 0028]);
generate one or more indicator images related to the determined information of the field of view, wherein the one or more indicator images comprise one or more augmented images to indicate whether the different user is in compliance with the one or more rules defining PPE that is required at the worksite; and generate the AR display including at least the one or more indicator images, wherein to generate the AR display, the one or more processors are configured to overlay the one or more augmented images in the field of view to indicate whether the different user is in compliance with the one or more rules (Barnehama discloses “The AR content module 216 generates a visualization of information related to the objects 116, 118 when the display device 101 captures an image of the objects 116, 118 and recognizes the objects 116, 118 or when the display device 101 is in proximity to the objects 116, 118” in [0042]; “AR content may be generated based on the object 116, 118 identified and a status of the object 116, 118” in [0051]; positioning VR element relative to the locations of the identified real objects within the field of view in [0082] and Fig 6B; “A visualization of the additional information (also referred to as AR content), such as the 3D virtual object overlaid or engaged with a view or an image of the physical object, is generated in the display lens of the helmet” in [0021]; “Virtual indicators are then overlaid on top of a live image of the objects 116, 118 to show data related to the objects 116, 118” in [0030]; see also [0042, 0062]. Au further discloses “determining the positioning of the one or more items of personal protective equipment relative to the person in the one or more images, and verifying compliance with personal protective equipment standards based on the one or more identified items of personal protective equipment and the positioning of the one or more items of personal protective equipment” in [0006]; see also [0025, 0037, 0071]. Here, Barnehama’s virtual indicator or AR content can be generated to indicate the status of the identified object, such as indicator whether PPE is in compliance taught by Au.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Barnehama with the teaching of Au so as to verify that the PPE is being worn at all times while the employee is within the working area (Au, [0005]).
Barnehama and Au don’t explicitly teach a gesture input a location of the safety event. The combination of Lang further teaches following limitations:
receive a gesture input performed by the user within the field of view, the gesture input indicative of a safety event at the worksite and a location of the safety event within the field of view; and generate, for display on the AR display and based on the received gesture input, an indicator image including an alert regarding the safety event, the indicator image including an augmented image displayed within the field of view based on a placement indicated by the received gesture input (Barnehama discloses “a gesture of the user” in [0021]. Au also discloses “The output device may comprise… for issuing a warning signal, a lighting device for issuing a visual indicator… The data displayed on the output device 470 may comprise an indication that the person has complied with the PPE standards, has not complied with the PPE standards, instructions on complying with the PPE standards ( e.g., proper positioning information, proper PPE kind/type information, etc.), incident report information, and/or the like” in [0071]. Lang further discloses the moving of 3D graphical representation is performed by using gesture recognition in [0124]; gesture is used, such as hold and drag to move the virtual object in [0171]; using gesture to virtually move, align and/or superimpose a virtual object in relationship to one or more target anatomic in [0855]; “the virtual representation of the arbitrary virtual implant, virtual implant component and/or virtual medical device and virtual instrument can include a "touch area", wherein gesture recognition software, for example the one provided by Microsoft with the Microsoft Hololens including, for example, the integrated virtual "drag function" for holograms can be used to move the arbitrary virtual implant, virtual implant component and/or virtual medical device and virtual instrument. For example, one or more cameras integrated or attached to the OHMD can capture the movement of the surgeon's finger(s) in relationship to the touch area; using gesture tracking software, the arbitrary virtual implant, virtual implant component and/or virtual medical device and virtual instrument can then be moved by advancing the finger towards the touch area in a desired direction” in [0933]. Here, Lang teaches a gesture input a location of virtual object. Lang also discloses “If any discrepancies are detected, an alert can be triggered, which can, for example, be displayed in the OHMD” in [0480]; “it can trigger an alert to the surgeon that the display of virtual data” in [0484]; “If the system detects a discrepancy… it can trigger an alert to check…” in [0502]; The alert can be visual, e.g. red warning signs or stop signs or alert signs displayed, or acoustic, or a vibration, or combinations thereof. Any other alert known in the art can be used” in [0504]; “If the physical surgical instrument or medical device or medical device component is mismatched…the system can provide a warning signal, such as an acoustic alert or a visual warning sign (e.g. a red exclamation mark displayed by the OHMD)” in [1402]. Here, Lang teaches an virtual object, such as an alert message like stop signs etc., can be superimposed on the real image at the position defined by gesture input.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Barnehama and Au with the teaching of Lang so as to use the cameras integrated to the HMD to captured the movement of the user’s fingers in relationship to the target area, and use gesture recognition and tracking software to place a virtual object at the desired position (Lang, [1071]).

As to Claim 2, Barnehama in view of Au and Lang teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, further cause the at least one computing device to present, via the article of PPE, the AR display including at least the one or more indicator images (Barnehama discloses positioning VR element relative to the locations of the identified real objects within the field of view in [0082]; see also Fig 6B-6C, 7B-7D and [0021,0037, 0064]. Au, [0006, 0025, 0037]). 

As to Claim 3, Barnehama in view of Au and Lang teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, further cause the at least one computing device to receive, from the article of PPE, another information representative of the field of view of the user, and wherein the field of view is identified based on the received another information representative of the field of view (Barnehama discloses “to determine the location of the user 102 having the display device 101, distance of the user 102 to the tracking sensors 112 in the physical environment 114 (e.g., sensors 112 placed in corners of a venue or a room), the orientation of the display device 101 to track what the user 102 is looking at ( e.g., direction at which the display device 101 is pointed, display device 101 pointed towards a player on a tennis court, display device 101 pointed at a person in a room)” in [0031]. Barnehama doesn’t limit the number of people within the field of view of the HMD user. Au further discloses “detect one or more items of personal protective equipment within the one or more images, detect the positioning of the one or more items of personal protective equipment on a person within the one or more images” in [0007].)

As to Claim 4, Barnehama in view of Au and Lang teaches the system of claim 1, wherein the overlay of the one or more augmented images in the field of view identify a missing article of PPE on the different user (Barnehama discloses virtual content (i.e. virtual indicator) overlaid on the live image of the identified object in [0021, 0030, 0042, 0062]. Au further discloses “verify compliance with one or more personal protective equipment standards based on the positioning of the one or more items of personal protective equipment and the type of the one or more items of personal protective equipment, and send an output signal to a device indicative of the compliance verification” in [0007]; “The data displayed on the output device 470 may comprise an indication that the person has complied with the PPE standards, has not complied with the PPE standards, instructions on complying with the PPE standards (e.g., proper positioning information, proper PPE kind/type information, etc.), incident report information, and/or the like” in [0071]. Here, Barnehama’s virtual content can indicate whether users comply with the PPE rule taught by Au.)

As to Claim 5, Barnehama in view of Au and Lang teaches the system of claim 1, wherein determining the information related to the field of view of the user comprises determining the information related to the field of view of the user based on the identified field of view and context data related to the field of view (Barnehama, [0036, 0051, 0055, 0057, 0065]).

As to Claim 6, Barnehama in view of Au and Lang teaches the system of claim 1, wherein the one or more indicator images comprise at least one of element selected from a group consisting of: a symbol, a notification, an information box, and a status indicator (Barnehama discloses a notification in [0022, 0076, 0079, 0090], symbol and status indicator in [0065]; dialog box in [0021]. Here, AR image is not limited for any type of text, image, video etc.).

As to Claim 10, Barnehama in view of Au and Lang teaches the system of claim 1, wherein the field of view comprises a first field of view, the information relating to the field of view comprises a first set of information, the one or more indicator images comprises a first set of indicator images, and the AR display comprises a first AR display, and wherein the instructions, when executed by the one or more processors (Barnehama, [0057, 0062, 0064-0065, 0068]), further cause the at least one computing device to:
identify a second field of view of the user, wherein the second field of view is different than the first field of view; determine a second set of information relating to the second field of view of the user; generate a second set of indicator images related to the determined information of the second field of view, wherein second set of indicator images comprise one or more second augmented images to indicate whether a second different user is in compliance with the one or more rules defining PPE that is required at the worksite; and generate a second AR display including at least the second set of indicator images, wherein to generate the second AR display, the one or more processors are configured to overlay the one or more second augmented images in the field of view to indicate whether the second different user is in compliance with the one or more rules (Barnehama discloses “During operation, as the wearer 602 moves about the environment 600, the determined zones 614 may change for each device 620. As mentioned above, the distances 628 from the HMD 601 to each device 620 are regularly or periodically recomputed and compared to the thresholds 612…Accordingly, the AR data displayed for each device 620 changes relative to the distance 628 between the wearer 602 or the HMD 601 and the device 620” in [0069]; see also [0071, 0080]. Barnehama also discloses “AR content may be generated based on the object 116, 118 identified and a status of the object 116, 118” in [0051]; “The HMD 601 receives the status data and displays a status symbol or a status value for each device 620 in the symbol area 644” in [0065]; some AR contents example, such as status symbol, summary data, and other AR text objects relative to each identified device as shown in Fig 6-7. Au further discloses “analyze the image data from the image capture device 110 to identify a particular object or objects such as the PPE item or items and/or one or more portions of a person” in [0028]; “The data displayed on the output device 470 may comprise an indication that the person has complied with the PPE standards, has not complied with the PPE standards, instructions on complying with the PPE standards (e.g., proper positioning information, proper PPE kind/type information, etc.), incident report information, and/or the like” in [0071]. Here, Barnehama’s virtual content can be modified by the teaching of Au to include the indication whether the person has complied with the PPE standards.)

As to Claim 12, Barnehama in view of Au and Lang teaches the system of claim 1, wherein the article of PPE comprises at least one item selected from a group consisting of: safety glasses, a welding mask, a face shield, and another article of PPE configured to display an augmented reality display of the worksite in which the user is viewing (Au discloses “for one or more kinds of PPE including, but not limited to, glasses, goggles, ear plugs, ear muffs, face masks, respirators, hair nets, hardhats, wrist bands, gloves, skirts, gowns, aprons, shoes, boots, safety harnesses, safety suits, chemical suits, and any combinations thereof. Each kind of PPE may include specific PPE types. For example, glasses may include specific types of glasses including shatter resistant glasses, light filtering glasses, laser safety glasses, etc. Various sub-groupings of the types are also possible” in [0022]; “verify compliance with one or more personal protective equipment standards based on the positioning of the one or more items of personal protective equipment and the type of the one or more items of personal protective equipment, and send an output signal to a device indicative of the compliance verification” in [0007].)

Claim 13 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 14 is rejected based upon similar rationale as Claim 2.
Claim 15 is rejected based upon similar rationale as Claim 12.
Claim 16 is rejected based upon similar rationale as Claim 3.
Claim 17 is rejected based upon similar rationale as Claim 4.
Claim 18 is rejected based upon similar rationale as Claim 5.
Claim 19 is rejected based upon similar rationale as Claim 6.

As to Claim 31, Barnehama in view of Au and Lang teaches the system of claim 1, wherein the memory comprises instructions that, when executed by the one or more processors, cause the at least one computing device to:
generate the AR display including at least the one or more indicator images, wherein to generate the AR display, the one or more processors are configured to overlay the one or more augmented images in the field of view to indicate whether the different user is in compliance with the one or more rules, wherein the overlay of the one or more augmented images in the field of view include a first element to indicate that the different user is not in compliance with the one or more rules and a second element to identify a missing article of PPE on the different user (Barnehama discloses “AR content may be generated based on the object 116, 118 identified and a status of the object 116, 118” in [0051]; “The HMD 601 receives the status data and displays a status symbol or a status value for each device 620 in the symbol area 644” in [0065]; some AR contents example, such as status symbol, summary data, and other AR text objects relative to each identified device as shown in Fig 6-7. Au further discloses “The systems described herein can be combined to provide a comprehensive system for verifying compliance with PPE standards in work areas, and/or used separately to verify compliance with PPE standards by various people. The results of the present systems and methods can be used to provide records of PPE compliance, determine the appropriate training for people within the work area, and/or identify those people not complying with the PPE standards” in [0019]; “analyze the image data from the image capture device 110 to identify a particular object or objects such as the PPE item or items and/or one or more portions of a person” in [0028]; “to identify the proper position/placement of the PPE and/or the use of the proper kind/type of PPE by the person… to analyze image data and identify the positioning of any PPE present relative to the body of the person…The PPE positioning component 145 may also detect and signal the absence of a PPE” in [0031]; “The data displayed on the output device 470 may comprise an indication that the person has complied with the PPE standards, has not complied with the PPE standards, instructions on complying with the PPE standards (e.g., proper positioning information, proper PPE kind/type information, etc.), incident report information, and/or the like” in [0071]. Here, Barnehama’s virtual content may be modified to include the Au’s indicator to indicate whether any user is in compliance with the PPE rule.)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barnehama in view of Au, Lang and Maciocci et al. (US 2012/0249741).
As to Claim 9, Barnehama in view of Au and Lang teaches the system of claim 1. The combination of Maciocci further teaches wherein the article of PPE which is configured to present the AR display comprises a first article of PPE, the user comprises a first user, and the AR display comprises a first AR display, and wherein the instructions, when executed by the one or more processors, further cause the at least one computing device to present, via a second article of PPE which is configured to present a second AR display to a second user, the second AR display including the one or more indicator images generated based on the identified gesture input of the first user (Maciocci discloses “This process of orienting the head mounted device with respect to the surroundings, and determining a distance to and orientation of various surfaces may be accomplished by each device being worn by a number of users so that a displayed virtual object is seen by each user from the perspective appropriate for each user” in 0068]; “"FIG. 3 illustrates the virtual object 14a presented to two users wearing head mounted devices 10a, 10b so the virtual object appears to each user upside up (i.e., not upside down) even though the two users are facing each other ... The virtual object 14a for a first user may be displayed on the head mounted device 10a. The first user may formulate a signal using the first head mounted device 10a indicating that a second virtual object 14b should be generated for a second user. The first user may also provide an input indicating the anchor surface 16 in the captured image. The processor within or coupled to the head mounted device 10a may calculate parameters including distance and orientation with respect to the head mounted or body mounted camera 10a that corresponds to the anchor desk top surface 16 that was selected by the first user. The head mounted device 10a displays the generated virtual object 14a so the virtual object 14a is anchored to the anchor surface 16 and include the first orientation ... In FIG. 3, a second user wearing a second head mounted device 10b sits across from the first user. The second head mounted device 10b may either receive an input to select the desktop to be the anchor surface 16 or may receive data from the first head mounted device 10a identifying the selected anchor surface 16. Using this information the second head mounted device 10b may generate a display of the virtual object 14b reoriented to appear right side up and with the proper perspective for the second user. To generate this display, the second head mounted device 10b may receive data regarding the virtual object to be rendered, such as its content and data regarding its general shape and orientation. The second head mounted device 10b may use the anchor surface selected by the first user (or another anchor surface selected by the second user) to determine a location, orientation and perspective for displaying the virtual object ... Thus, as illustrated in FIG. 3, the second user views the same virtual object 14b anchored to the desk top surface 16 but right side up from the second user's perspective” in [0093-0095].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Barnehama, Au and Lang with the teaching of Maciocci so as to enable others to view and share in the virtual/augmented reality experience of the first user for collaboration among multiple users (Maciocci, [0089]).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Barnehama in view of Au, Lang and Sugiyama et al. (US 2014/0152433).
As to Claim 32, Barnehama in view of Au and Lang teaches the system of claim 1. The combination of Sugiyama further teaches wherein the memory comprises instructions that, when executed by the one or more processors, cause the at least one computing device to:
generate, for display on the AR display, one or more indicator images indicative of safety events or potential hazards within the field of view, the indicator images presented based on a relative severity of the safety events or potential hazards (Barnehama discloses “level of criticality of the event” in [0083]. Au also discloses “Each image may be ranked according to a confidence level or any other criteria” in [0045]; “In an embodiment, the message may be used to active a safety feature configured to prevent, reduce the likelihood of, or reduce the degree of, an injury to one or more people, or damage to one or more items” in [0052]; “As discussed with respect to FIG. 3, the output signal generated at step 516 may be used to active a safety feature configured to prevent, reduce the likelihood of, or reduce the degree of, an injury to one or more people, or damage to one or more items…Alternatively, the safety control device may be in the form of an alarm to alert one or more individuals (e.g., the person, the person's manager, a site supervisor, etc.) to the heightened risk associated with an unsafe condition” in [0084]. Here, Au teaches a safety control device in the form of an alarm to display the alert message with different level of criticality of the event, such as: prevent, reduce the likelihood, reduce the degree of an injury or damage to one or more items. Au doesn’t directly teach generate virtual objects (indicator images) based on a relative severity. Sugiyama further discloses a head-up display in Fig 18-19; “Each of contents is given a content parameter including at least one of a content evaluation value and a content size. The content evaluation value indicates priority of displaying the content… The area evaluation value indicates priority of assigning the content… Based on the content parameter, the display control apparatus 1 determines an order to assign contents to areas” in [0101]; “At S110, the display control process generates a content list. The process extracts a content having, the display state "active" as its attribute and sorts the contents in descending order of the content value. For example, suppose that contents X, Y, Z, and W are available, the content value is prioritized as X, Y, Z, and W in descending order, and the "active" contents are X, Z, and W. Then, the content list "X[Wingdings font/0xE0]z[Wingdings font/0xE0]w" is generated” in [0149].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Barnehama, Au and Lang with the teaching of Sugiyama so as to use priorities and assign contents to areas based on a balance between the information value and the area value so that users can easily understand the displayed information (Sugiyama, [0103]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612